I                                                                                 USDCSDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALL y FILED
                                                                                  DOC#:
    UNITED STATES DISTRICT COURT                                                                                    IO,.,,.._--,-,-
                                                                                  DA TE F::::IL=-=E=D:-:,,.-312.r--,.

    SOUTHERN DISTRICT OF NEW YORK                                                                                   i4
    -----------------------------------------------------x
    UNITED STATES OF AMERICA

                                                                    MEDICAL
                      v.                                            ORDER

    ULISES ARISON-PEREZ,                                     S-1 10 Cr. 574 (ALC)


                               Defendant.

    -----------------------------------------------------x

    Date: December 17, 2019

    Defendant: Ulises Arison-Perez

    Register No. 79781-054

            To: The Warden of the Metropolitan Correctional Center

            The above-referenced defendant has been remanded for sentencing on the above-
    captioned Information. On this date, the following information requiring medical attention for
    the defendant was disclosed:

            The inmate was taken from the MCC approximately two weeks ago after fainting. He
    was prescribed medication and told that he should receive follow-up treatment from a physician.
    He presents with a daily condition where he suffers from dizziness and symptoms of vertigo. He
    has also been given an upper bunk bed. He is fearful that in his sleep he may experience his
    dizziness and fall from his bunk.

            He needs to be seen by a doctor, properly diag       ed and treated appropriately.

    SOORDERED:                                                                   7          ~ IJ,.---..
                                                             HONORABLE ANDREW L. CARTER \'&•\6•\~
                                                             UNITED STATES DISTRICT JUDGE
